Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.		Claims 1-14 and 16-25 are pending.

Claim Objections
3.		Claims 16-17 are objected to because of the following informalities: there are dependent upon canceled claim 15.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
4.		In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 19-24 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Nagakusa et al. (Japanese Patent Application Publication JP2005147742), herein after referred to as Nagakusa (citations from machine translation).
Regarding independent claim 19, Nagakusa discloses an instrument cluster assembly for displaying information in a motor vehicle (paragraph [0001] describes the invention to regard a vehicle meter), the instrument cluster assembly comprising: 
at least one light source (figure 4A reference light source 33); 
a pointer formed of a light conducting material, the pointer being configured to receive rays from the at least one light source and conduct the rays through the pointer (paragraph [0018] describes the base end portion 32 back surface to transmit received light from the LEDs 33 and be guided by the movable light guide body 35 towards the light irradiation surface 31); and 
an applique surface, the pointer being movable with respect to the applique surface, the applique surface defining a plurality of indicia configured to indicate information (Figure 2A reference combination meter 9 comprising fuel gauge 3 with bar display portion 2, tachometer 4 having a bar display portion 8, water temperature meter 6 with bar display portion 5, and speedometer 7 having a numerical display portion 7. Tachometer 4 is exampled for operation of the plurality of gauges. Paragraph [0012] describes bar display portion 8 to comprise a plurality of defining indicia 8a which are translucent as compared to the outer peripheral surface formed of a light-shielding coating film (opaque material).), the plurality of indicia configured to be selectively illuminated by the pointer, wherein the pointer is configured to be selectively moved adjacent to each indicium of the plurality of indicia and to illuminate the plurality of indicia when the pointer is disposed adjacent to the plurality of indicia (Figures 3A-3B described in paragraph [0016] examples the gauge utilized as the tachometer 4 (of the plurality of gauges 3, 4, and 6 depicted in figure 2A) to selectively illuminate the segments by the movable light guide 10 (figure 4A comprises the alternative embodiment of utilizing a fan shaped light introducing part 32 with movable light guide body 35)).  
Regarding claim 20, Nagakusa discloses the instrument cluster assembly of claim 19, wherein the pointer is configured to be disposed adjacent to multiple indicia of the plurality of indicia simultaneously (figures 3A-3B reference movable light guide 10 (or 35 in figure 4A) disposed adjacent to a plurality of indicia/segments 8a simultaneously (indicated by hash/shaded in segments of the segments 8) as described in paragraph [0016]). 25 2015P00210US  
Regarding claim 21, Nagakusa discloses the instrument cluster assembly of claim 20, wherein each indicium of the plurality of indicia are tick marks, wherein each tick mark is one of a pocket and a cut-out provided in the applique surface (Paragraph [0012] describes the indicia as translucent segments within a surface of a light-shielding film thereby describing the segments 8a as tick marks of translucent material/openings cut out of the light-shielding film.).
Regarding claim 22, Nagakusa discloses the instrument cluster assembly of claim 21, wherein the pointer is disposed between the applique surface and the at least one light source (figure 4A reference light emitting diodes 3 each disposed between lower surface of movable light guide 35 and gauge face/bar display unit 30). 
Regarding claim 23, Nagakusa discloses the instrument cluster assembly of claim 22, wherein the pointer has a pie- piece shape with a curved edge (figure 4 reference curved edge of second end 31 in a pie piece shape of the fan). 
Regarding claim 24, Nagakusa discloses the instrument assembly of claim 22, wherein the at least one light source is a light-emitting diode (LED) figure 4A reference light emitting diodes 33), the instrument cluster assembly further comprising a circuit board (figure 2A reference circuit board 9 described in paragraph [0014]) and a stepper motor driven by the circuit board, the circuit board being disposed between the stepper motor and the at least one LED package (figure 2B reference circuit board 9a described in paragraph [0014] to have the step motor 21 mounted thereon). 23 2015P00210US  

Allowable Subject Matter
5.		Claims 1-14, 18 and 25 are allowed. The following is an examiner’s statement of reasons for allowance: Regarding independent claim 1, Nagakusa discloses a gauge assembly for a motor vehicle (paragraph [0001] describes the invention to regard a vehicle meter) comprising: 
a light guide pointer supported for rotation about an axis of rotation (Figure 4A reference movable light guide 35 and arc center O described in paragraph [0018] to rotate the movable light guide 35 about arc center O (such as shown in figures 3A and 3B).), the light guide pointer having a first end disposed over the axis of rotation (figure 4A reference second end 32a disposed over arc center O and described in paragraph [0018] to be driven by a motor about arc center O) and a second end disposed a distance away from the axis of rotation (figure 4A reference fan shaped light introducing part 32 such that the end opposite to 32a is referenced as irradiation surface 32 depicted to be disposed a distance away from the axis of rotation), the second end being wider than the first end (figure 4A reference fan shape part 32 such that end 31 is wider than end 32a) [ ]; 
a plurality of indicia disposed about the axis of rotation (Figures 3A-3B and 4A reference bar display section 8 and 40 respectively described in paragraphs [0010] and [0019] as segmented transparent sheets shielded from each other on a common dial. Please note indicia is defined as signs, indications, or distinguishing marks. In this case, Nagakusa’s segmented individual transparent sheet grid provides a plurality of distinguishing marks which may be illuminated as depicted in figure 3B.), the plurality of indicia configured to be selectively illuminated by the light guide pointer (Figures 3A-3B described in paragraph [0016] examples the gauge utilized as the tachometer 4 (of the plurality of gauges 3, 4, and 6 depicted in figure 2A) to selectively illuminate the segments by the movable light guide 10 (figure 4A comprises the alternative embodiment of utilizing a fan shaped light introducing part 32 with movable light guide body 35)), wherein the second end of the light guide pointer is configured to be selectively rotated adjacent to each indicium of the plurality of indicia and to illuminate each indicium when the second end of the light guide pointer is disposed adjacent to each indicium (Figure 4A and paragraph [0018] describes to move the movable light guide 35 over segments in a step by step fashion. Paragraph [0016] describes the selective illumination of segments 8 in correspondence to rotation of the movable light guide.).  
Applicant’s remarks are found persuasive in regards to claim 1 that Nagakusa does not specifically disclose a groove as claimed.
Regarding independent claim 18, Nagakusa discloses a pointer for an instrument cluster assembly of a motor vehicle (paragraph [0001] describes the invention to regard a vehicle meter, figure 4A reference pointer fan shaped light introducing part 32), the pointer comprising: 
paragraph [0018] describes the base end portion 32 back surface to transmit received light from the LEDs 33 and be guided by the movable light guide body 35 towards the light irradiation surface 31), the body portion having an inner end and an outer end (figure 4A reference fan shaped light introducing part 32 such that the end opposite to 32a is referenced as irradiation surface 32 depicted to be disposed a distance away from the axis of rotation), the outer end being wider than the inner end (figure 4A reference fan shape part 32 such that end 31 is wider than end 32a), the body portion having a fan shape (figure 4A describes the movable light guide 35 to be comprised of a fan shape 32); and [ ].  
Applicant’s remarks are found persuasive in regards to claim 18 that Nagakusa does not specifically disclose opaque material disposed on the body portion, the opaque material defining a plurality of indicia on the pointer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
6.		Applicant's arguments filed 2/28/2022 have been fully considered. In regards to claims 1 and 18, applicant’s arguments are found persuasive. Therefore, claims 1-14, 18 and 25 are allowed. Claims 16-17 are objected to for being dependent upon canceled claim 15. Arguments regarding claim 13 are considered moot due to the allowance of claim 1.
Regarding claim 19 applicant remarks that claims 19-25 depend upon claim 18. This is incorrect. Claim 19 is an independent claim of which claims 20-24 depend. Additionally, claim 19 comprises an applique surface comprising indicia of which the pointer respective moves. This is different from claim 18 which comprises the indicia on the pointer body itself. In this regard the rejection utilizing prior art Nagakusa is upheld. This action is final necessitated by amendment.

Conclusion
7.		Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E LEIBY whose telephone number is (571)270-3142.  The examiner can normally be reached on 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 






/CHRISTOPHER E LEIBY/Primary Examiner, Art Unit 2622